Citation Nr: 0532837	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to a disability rating in excess of 20 percent 
for his service-connected lumbosacral strain.  

In December 2003, the veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  However, in a 
September 2005 signed statement, he declined a second 
personal hearing before an active Veterans Law Judge.  

The veteran's appeal was initially presented to the Board in 
July 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran's lumbosacral strain is characterized by 
tenderness and muscle spasm of the low back, some loss of 
lateral motion, and forward flexion to 45º or greater, 
resulting in mild to moderate impairment.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 20 percent for the veteran's lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to increased ratings 
via RO letters issued in July 2003 and July 2004; and the 
rating decisions, statement of the case (SOC), supplemental 
statements of the case (SSOCs), and the Board's July 2004 
remand order issued since 2001 to the present.  In addition, 
these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Biloxi, Montgomery, and Central 
Alabama VA medical centers, where he has received treatment.  
Thus, the Board finds that no additional evidence which may 
aid the veteran's claims or might be pertinent to the bases 
of the claims has been identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 2001) 
and appealed prior to VCAA notice being afforded the 
veteran.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial May 2001 adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks a disability rating in excess of 20 percent 
for a lumbosacral strain.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5295 (recently changed to Diagnostic Code 
5237), for lumbosacral strain.  During the course of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  See 68 Fed. Reg. 51454-58 
(August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The January 2005 SSOC considered the veteran's disability in 
light of the revised regulatory provisions, and provided the 
veteran an updated copy of the criteria for his lumbosacral 
strain.  Therefore, no prejudice to the veteran exists in the 
Board's adjudication of this issue at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation was assigned for moderate limitation of 
motion.  For a 40 percent evaluation, severe limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

The veteran underwent VA orthopedic examination of his 
lumbosacral spine in November 2001.  A history of low back 
pain following a fall in service was noted.  On ambulation he 
had a mild limp and used a cane to aid his mobility.  He 
stated his low back pain increased with use, and he used 
medication and a TENS unit to relieve his pain.  On objective 
evaluation, the examiner noted muscle tightening in the 
veteran's back while squatting.  The muscles of the veteran's 
low back were also tender to palpation.  Straight leg raising 
was positive bilaterally.  The musculature of the veteran's 
back was otherwise within normal limits, and no neurological 
abnormalities were noted.  Deep tendon reflexes were present 
and equal bilaterally.  Range of motion testing revealed 
forward flexion to 70º, with pain, extension to 30º, lateral 
flexion to 30º bilaterally, and lateral rotation to 20º 
bilaterally.  X-rays of the veteran's lumbosacral spine 
revealed spondylitic changes and disc space narrowing.  The 
overall impression was a lumbar strain secondary to 
spondylitic changes and a leg length discrepancy, with mild 
to moderate functional impairment.  

The veteran's VA outpatient medical treatment records were 
also reviewed.  These records reveal consistent complaints of 
low back pain, with limitation of motion.  He has been 
afforded physical therapy and medication for his pain, with 
limited relief.  In March 2003, he underwent a VA 
electromyograph (EMG) study which indicated moderate 
lumbosacral spine radiculopathy on the right side.

The veteran next underwent VA orthopedic examination in July 
2004.  He reported ongoing low back pain and limitation of 
motion of the back.  Objective examination of the veteran's 
spine revealed tenderness of the left paravertebral muscles.  
He walked with a slight limp, and used a cane.  Forward 
flexion was to 45º, with pain, extension was to 15º, with 
pain, lateral flexion was to 20º bilaterally, with pain, and 
lateral rotation was to 20º bilaterally with pain.  No 
decrease in range of motion was noted with repetitive motion.  
A May 2003 computed tomography (CT) scan was reviewed which 
revealed no evidence of disc herniation, spinal stenosis, or 
other significant bony or soft tissue abnormality.  However, 
disc bulging and disc space narrowing were observed.  
Degenerative disc disease of the lumbosacral spine, with mild 
to moderate impairment, was diagnosed.  

The veteran was examined a second time by VA in July 2004.  
He reported chronic low back pain, exacerbated by use.  He 
denied any history of spinal surgery.  He used a cane to aid 
mobility and walked with a slight limp.  On objective 
examination, the veteran had tenderness over the lumbosacral 
spine.  Paraspinal spasms were also evident.  Range of motion 
testing revealed forward flexion to 75º, extension to 35º, 
lateral flexion to 35º on the right and 18º on the left, and 
lateral rotation was to 65º bilaterally.  Straight leg 
raising was positive bilaterally.  Some loss of muscle 
strength and reflex response were evident in the left lower 
extremity.  X-rays of the lumbosacral spine revealed minimal 
spurring at L4-5, with minimal disc space narrowing.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's lumbosacral 
strain.  Considering first the former criteria for the 
evaluation of spinal disabilities, the veteran has not 
demonstrated a severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion, as would 
warrant an increased rating of 40 percent.  

The November 2001 and July 2004 VA examination reports noted 
no listing of the veteran's spine attributable to his 
lumbosacral strain; he was however observed to have a slight 
spinal tilt secondary to a leg length discrepancy.  While he 
had forward flexion limited to 45º in July 2001, he had 
forward flexion to 70º later that same month.  He was 
previously noted to have forward flexion to 70º in November 
2001.  Additionally, at no time was he noted to have a 
complete loss of lateral motion, as some degree of both 
lateral flexion and lateral rotation has been present on all 
examinations of record.  Finally, his spinal impairment has 
been characterized by several examiners as mild to moderate, 
according to the examination reports.  Overall, the veteran 
has not displayed abnormal mobility on forced motion or other 
symptoms which would warrant a rating in excess of 20 percent 
under Diagnostic Code 5295.  The veteran also has not 
displayed severe limitation of motion of the lumbosacral 
spine, as would warrant a 40 percent rating under Diagnostic 
Code 5292.  Also, no VA examiner has indicated any additional 
impairment resulting from excess fatigability, pain, 
weakness, or incoordination of the veteran's low back.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  Based on the evidence of 
record, a disability rating in excess of 20 percent under the 
old criteria for spinal disabilities must be denied.  

A disability rating in excess of 20 percent is also not 
warranted under the revised criteria for spinal disabilities.  
Under Diagnostic Code 5237 as revised, a 40 percent rating 
may be awarded for forward flexion of the thoracolumbar 
spine limited to 30º or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  However, such disability has 
not been demonstrated in the present case.  The veteran has 
displayed forward flexion of the spine to at least 45º, and 
on two occasions to 70º.  Also, no examiner has suggested 
the veteran has forward flexion of less than 45º due to such 
factors as excess fatigability, pain, weakness, or 
incoordination.  See DeLuca, supra.  Finally, the veteran 
has not displayed ankylosis or the functional equivalent 
thereof of the lumbosacral spine, as would warrant a 40 
percent rating.  Therefore, a disability rating in excess of 
20 percent for the veteran's lumbosacral strain is not 
warranted under the revised criteria for spinal disabilities.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  The Board notes that the veteran has already been 
awarded a total disability rating based on individual 
unemployability, effective from February 1998.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
lumbosacral strain.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).




ORDER

A disability rating in excess of 20 percent for the veteran's 
lumbosacral strain is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


